Title: To Thomas Jefferson from William Curtis, 28 August 1804
From: Curtis, William
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Gloucester, Highgate 28th. August 1804
               
               I request you to accept my particular Thanks for your ready, and polite Attention to the Subject I had taken the liberty to trouble you with, I mean your Agency for the late Mrs. Ariana Randolph; your letter is a full and satisfactory answer to my Enquiries: I wish you had mentioned the Sum which Mrs. Randolph was to receive annually, and to what time that Sum was calculated, to make the Amount which Mr. Grymes confessed Judgement for, tho that, I suppose, may be seen at the federal Court Office, where the Judgement was confessed: your friendly Offer to give any Supplementary Information, I may want, is particularly acceptable, as I am very little informed on the Subject, which must be visible to you, from my letters; I do not, at present, know of anything necessary to ask, except the letters of Mrs. Ariana Randolph, Mr. Edmund Randolph, and Mr. Philip Grymes, which you say are in your Possission, and which shew that neither of those Persons expected there was any Obstacle in the way of collecting the Annuity; in this, I hope I do not ask amiss, if I do, I wish you would not comply, but as your Agency is at an end, I suppose the letters can be of no further Use to you, to me, they may be of much Service.
               Mr. Thomas Nelson, of York, will be at Colo. John Walker’s, and in that neighbourhood, about the Middle of September, and will continue there a Week, or two, he has promised to take Charge of anything you may favor me with: he has partly engaged to wait on you.
               I am, with Sentements of very great Respect, and Esteem Your Excellency’s Most Obt. Servt.
               
                  
                     Wm. Curtis.
                  
               
            